welDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,970,756. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim is narrower than the instant claim.

Allowable Subject Matter
Claims 15-28 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Claims 15-28: None of the prior art of record, alone or in combination, teaches or discloses a method comprising:
 	processing, with a processor, the integrated or average gas concentration with measurements from the encoder to generate spatially registered gas concentration data,
 	in combination with the rest of the limitations of independent claim 15.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 2-3: None of the prior art of record, alone or in combination, teaches or discloses, the system of claim 1, wherein:
the laser spectroscopy portion is a continuous-wax e laser spectroscopy portion.

Claims 4-5: None of the prior art of record, alone or in combination, teaches or discloses, the system of claim 1, wherein:
the system is mounted on an airborne platform.

Claim 6: None of the prior art of record, alone or in combination, teaches or discloses, the system of claim 1, further comprising:
a geo-positioning determination portion and wherein the processor is further configured to process measurements from the geo-positioning determination portion to generate the spatially registered gas concentration data.

Claim 7: None of the prior art of record, alone or in combination, teaches or discloses, the system of claim 1, further comprising:
an inertial navigation portion and wherein the processor is further configured to process measurements from the inertial navigation portion to generate the spatially registered gas concentration data.

Claim 8: None of the prior art of record, alone or in combination, teaches or discloses, the system of claim 1, further comprising: 
 	a laser ranging portion and wherein the processor is further configured to process measurements from the laser ranging portion to generate the spatially registered gas concentration data.

Claims 9-13: None of the prior art of record, alone or in combination, teaches or discloses, the system of claim 1, wherein:
the processor is further configured to process stored data comprising values of a coefficient as a function of measured parameters to generate the spatially registered gas concentration data.

Claim 14: None of the prior art of record, alone or in combination, teaches or discloses, the system of claim 1, wherein:
the spatially registered gas concentration data is used to generate spatially mapped gas concentration imagery.

 	Claim 1 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action.

Claim 1: Other than the parent patent, none of the prior art of record, alone or in combination, teaches or discloses a system comprising:
 	a processor configured to process measurements from the encoder and measurements from the laser spectroscopy portion to generate spatially registered gas concentration data,
 	in combination with the rest of the limitations of independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Tulip (US 2016/0329681) discloses wherein wavelength modulation spectroscopy inherently determines the absorption of laser light across a measured distance [0006].  Zweigle et al. (US 2016/0033643) disclose wherein a rotary encoder inherently determines the direction of incident light [0006], but is silent with respect to laser spectroscopy applications.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 8am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Patent Examiner
Art Unit 2896